  Managing Partner Case 1-18-44538-cec       Doc 46      Filed 04/22/19            Entered 04/22/19 17:30:21
 Darren Aronow† € ῧ □                                                                                     Admitted In:
   _________________                                                                                       New York†
      Associates                                                                                          New Jersey €
   Hanin Shadood †
                                                                                                              Ohio○
   Daniel McCarthy †
 Barney J. Giannone †
                                                                                                             Illinois◊
      Of Counsel                                                                                         Pennsylvania □
    Dana Aronow †                                                                                           Virginia ῧ
     Brian Flick ○
                                          *20 Crossways Park Drive North, Suite 210                          Texas ¥
    Rusty Payton ◊                              Woodbury, New York 11797                                 Massachusetts £
    Seth Crosland ¥                                 Tel: (516)-762-6700                                 Washington D.C. ≠
Edvard Shprukhman ᾡ ≠                                                                                     Wisconsin ¤
   Robert Prousalis £                               Fax: (516)-717-3298
                                                                                                           Maryland ᾡ
 Abraham Michelson ¤                           1704 Flatbush Avenue, 1st Floor
                                                    Brooklyn, NY 11210
                                                    Tel: (917)-654-9840
                                                **No Mail Received In Brooklyn**




                                                                                       April 22, 2019

            Chief Judge Carla E. Craig
            U.S. Bankruptcy Court, EDNY
            Conrad B. Duberstein Courthouse
            271-C Cadman Plaza East - Suite 1595
            Brooklyn, NY 11201-1800

                           Re:            Letter Adjourning Hearing on Confirmation
                           Debtor:        Cecil Haynes
                           Bankruptcy:    18-44538


            Dear Honorable Chief Judge Craig:

                    Please allow this amended letter to serve as notice that the Hearing on Confirmation
            originally scheduled for May 1, 2019 at 10:00A.M. is adjourned by the Chapter 13 Trustee,
            Michael J. Macco, to June 20, 2019 at 10:00A.M.

            Respectfully Submitted,

            /s/ Hanin R. Shadood
            Hanin R. Shadood, Esq.
            Aronow Law, P.C.
            Attorneys for the Debtor
            20 Crossways Park Drive North,
            Suite 210
            Woodbury, NY 11797




                NEW YORK ◊ NEW JERSEY ◊ PENNSYLVANIA ◊VIRGINIA ◊ MARYLAND
            ◊ WASHINGTON, D.C. TEXAS ◊ MASSACHUSSETS ◊ OHIO ◊ ILLINOIS ◊ WISCONSIN
